                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHARLENE WISHWANICK AND                     :   CIVIL ACTION NO. 1:18-CV-0594
WALTER WISHWANICK, JR.,                     :
                                            :
                           Plaintiffs       :   (Chief Judge Conner)
             v.                             :
                                            :
VIRGINIA BRACKINS AND                       :
DAVID BRACKINS,                             :
                                            :
                           Defendants       :



                                        ORDER

      AND NOW, this 4th day of December, 2018, upon consideration of the

plaintiffs’ concurred in motion (Doc. 15) to amend case management order, it is

hereby ORDERED that said motion is GRANTED, to the extent that the following

revised pretrial and trial schedule shall apply to this case:

      Jury Selection/Trial Date                       October 7, 2019 at 9:30 a.m.
      Fact Discovery Deadline                         February 28, 2019
      Dispositive Motions & Supporting Briefs         April 8, 2019
      Motions in Limine & Supporting Briefs           August 5, 2019
      Final Pretrial Conference                       September 25, 2019 at 1:30 p.m.
      Pretrial Memoranda                              September 18, 2019 by noon
      Plaintiffs’ Expert Report(s)                    April 8, 2019
      Defendants’ Expert Report(s)                    May 6, 2019
      Supplemental/Rebuttal Expert Report(s)          May 20, 2019
      Proposed Voir Dire Questions                    September 25, 2019
      Proposed Jury Instructions                      September 25, 2019
      All other instructions and guidelines set forth in the court’s original case

management order (Doc. 11), dated May 17, 2018, shall remain in full force and

effect except as modified herein.

                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
